Citation Nr: 0203271	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  92-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a jaw condition.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had periods of active service from December 1966 
to December 1969, and from March 1971 to February 1972.

The veteran's appeal as to the issue listed above arose from 
an August 1991 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Providence, Rhode Island, which 
denied his application to reopen a claim for service 
connection for a jaw condition (prognathic mandible), finding 
that no new and material evidence had been presented.  Also 
previously on appeal were issues that related to service 
connection for arthritis of the cervical spine secondary to 
right leg fractures and an increased rating for spastic 
colitis and duodenal ulcer.  Service connection for a jaw 
condition had been denied by a rating decision in April 1972; 
the veteran did not appeal that decision within one year 
after he was notified of the determination.

In June 1995, the Board issued a decision denying each of the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In September 1996, the parties filed a Joint Motion 
for Remand that was granted by the Court.  The Court vacated 
the portion of the Board's decision that denied the claims 
seeking an increased rating for spastic colitis and service 
connection for a jaw condition, and remanded those issues to 
the Board for additional development of the record and 
adjudication and dismissed the claim for service connection 
for arthritis of the cervical spine, because the veteran did 
not pursue an appeal on that issue.

In June 1997, the Board remanded the case for additional 
development.  In September 1997, the RO affirmed its denial 
of the claim for a jaw condition.  Upon return of the claims 
file to the Board, the Board requested an opinion from an 
Independent Medical Expert (IME) pursuant to 38 C.F.R. § 
20.901(d).  The IME's opinion was received in August 1998.  
In November 1998, the Board issued another decision which 
again concluded that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection for a jaw condition.  The veteran also appealed 
this decision to the Court.

In April 1999, the parties filed a Joint Motion for Remand 
and for a Stay of Proceedings; later in April 1999, the Court 
granted the Motion and vacated the Board's November 1998 
decision, again remanding the case to the Board pursuant to 
the Joint Motion.  

In April 2000, the Board issued a decision that found that 
new and material evidence had been presented to reopen the 
veteran's claim for service connection for a jaw condition, 
and remanded the case for further adjudication by the RO.  
Upon completion of the evidentiary development and 
adjudication requested in the April 2000 Remand, the RO 
affirmed its denial of the claim in August 2000.  The case 
was then transferred to the Board, which denied the claim in 
November 2000.  

Following the Board's November 2000 decision, the appellant's 
case was returned to the Court.  While his case was pending 
at the Court, the VA's Office of General Counsel filed a 
Motion requesting that the Court vacate the Board's decision 
and remand the appellant's claim for readjudication, 
asserting that a remand was required to ensure compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-4 75, 114 Stat. 2096 (2000).  In June 2001, the 
Court issued an Order vacating and remanding the November 
2000 Board decision.  

As a final preliminary matter, the Board notes that, as 
stated in the first Joint Motion, in his first appeal to the 
Court the veteran indicated that the issue relating to 
service connection for a cervical spine disorder on a 
secondary basis was not on appeal.  Therefore, that issue, 
denied by the Board in the June 1995 decision, is final and 
no longer before the Board for appellate consideration.  
Further, in the April 1999 Joint Motion, the veteran 
specifically withdrew his appeal of the issue concerning an 
increased rating for his service-connected gastrointestinal 
disability.  Accordingly, the Board's denial of that issue, 
too, is final and the issue is no longer for appellate 
consideration.

FINDINGS OF FACT

1.  The veteran participated in combat.

2.  The veteran underwent ameliorating surgery during service 
for a prognathic jaw, a developmental defect that clearly and 
unmistakably pre-existed service.

3.  The preponderance of the evidence is against the claims 
that the veteran's pre-existing jaw condition was aggravated 
by his service, and that he incurred a jaw condition (other 
than his pre-existing jaw condition) during service; there is 
clear and convincing evidence against the claim that the 
veteran's pre-existing jaw condition was aggravated, or that 
he incurred a jaw condition (other than his pre-existing jaw 
condition), as a result of participation in combat.


CONCLUSION OF LAW

A jaw condition was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In the Joint Motion which was the basis for the Court's June 
2001 order, it was asserted that a remand was required so 
that the claim may be considered in conjunction with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  No 
specific deficiencies were noted.  The VCAA eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45, 620 (as 
amended, August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, 
the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
do not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the Board did not have the benefit of the explicit provisions 
of the VCAA or the implementing regulations at the time of 
the decision on appeal, the Board finds that VA's duties have 
been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  The 
appellant was notified in the RO's August 1991 decision that 
the evidence did not show that the criteria for a grant of 
service connection for a jaw condition had been met.  That is 
the key issue in this case, and the rating decision, as well 
as the statement of the case (SOC), and the supplemental 
statements of the case (SSOC's), informed the appellant of 
the relevant criteria.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC and SSOC's sent to the appellant informed him 
of the information and evidence needed to substantiate the 
claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The appellant has not referenced 
any obtainable evidence not of record that might aid his 
claim or that might be pertinent to the bases for the denial 
of his claim.  The RO also requested and obtained VA and non-
VA medical records, and has obtained the veteran's available 
service medical records from the National Personnel Records 
Center.  In this regard, although the Board's June 1997 
Remand noted the absence from the file of certain medical 
records that the veteran had previously identified and 
although the Remand requested that the RO obtain the 
veteran's assistance in obtaining the records of all sources 
of treatment that he had received for his jaw condition since 
service, the veteran wrote in June 1997 that all of the 
records noted in the Remand were already of record and that 
no new material was available; he requested that the 
examination that had been requested in the Board's Remand be 
scheduled.
Subsequently, the veteran was afforded a VA examination 
covering the disability in issue, and several medical 
opinions have been obtained, to include an opinion from an 
independent medical expert (IME).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)  
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

II.  Background

The service medical records show that the veteran was 
hospitalized during service in June 1971 with a chief 
complaint of nasal airway obstruction of 4-5 months' 
duration.  The only pertinent abnormal physical findings 
noted on hospital admission were a 50 percent deviation of 
the nasal septum to the left and a prognathic mandible.  The 
records indicate that the veteran underwent prognathic 
mandible reduction surgery during that hospitalization.  The 
records do not reflect any significant complaints or 
complications from that surgery.  During the hospitalization, 
he later underwent a submucous resection for the deviated 
nasal septum, followed by evaluation and treatment for a 
gastrointestinal disorder.  A transfer note in September 1971 
indicates that the veteran had completed full convalescence 
from the jaw surgery and was receiving routine dental care in 
preparation for a permanent maxillary prosthesis.

Also of record is a Medical Board Report that states that, 
following an initial evaluation, the veteran was transferred 
to the Oral Surgery service for evaluation of right 
temporomandibular joint symptoms and masticatory dysfunction 
resulting from his prognathic mandible.  A few days 
thereafter he underwent prognathic reduction surgery.  His 
recovery was reportedly uneventful, except for a rash that 
cleared on discontinuance of penicillin.  Subsequently, a 
submucous resection was performed for the deviated nasal 
septum.  The treatment that was provided during the remainder 
of the hospitalization primarily concerned evaluation and 
treatment for gastrointestinal and psychiatric complaints.  
The Medical Board report does not reflect any further 
complaints, evaluation, or treatment during service related 
to the jaw surgery.  The only other reference to any 
complaints or abnormal clinical findings regarding the 
veteran's mouth is a March 1971 clinic note that indicates 
that the veteran had a molar extracted in June 1969.  The 
note states that a "[mortar] round landed & [right] cheek was 
lacerated & he has persistent numbness [right] face maxillary 
distribution.  No motor deficiency."

The report of a VA compensation examination in May 1970 
(obtained in conjunction with a claim regarding other 
disabilities) does not contain any complaints by the veteran 
relative to any jaw problems.  The report states that 
examination of the head, face, and neck was normal; it was 
noted that there were no gross dental findings.  No diagnosis 
regarding the veteran's jaw was listed.

An April 1972 rating decision denied service connection for 
prognathic mandible on the basis that the disorder was 
considered a constitutional or developmental abnormality and 
was not aggravated in service.  The veteran was notified of 
that determination and did not appeal.

The report of a VA compensation examination conducted in 
April 1973 in conjunction with a claim regarding the 
veteran's gastrointestinal (GI) disability shows that 
examination of the head, face, and neck revealed no 
abnormalities.  The examiner noted the prior surgery for 
prognathism, as well as the fact that the veteran wore a 
partial upper plate and that his dental hygiene was fair.  No 
complaints or pertinent diagnosis regarding a jaw disorder 
was listed.

In March 1974, the veteran was hospitalized for treatment of 
his GI disability.  The summary of that hospitalization 
indicates that he also complained of intermittent pain at the 
area of the right mandibular joint.  Crepitus of the right 
temporomandibular joint was noted.  X-rays of that joint 
reportedly showed "extensive travel of the mandibular condyle 
especially in the closed mouth view where the condyle was 
completely out of the glenoid on the left.  On the right 
there was good travel of the condyle on the closed mouth and 
there was normal appearance of the mandibular joint."  During 
the hospitalization, the pain seemed to resolve on its own.  
The summary does not reflect that any treatment was provided 
for a jaw disorder.

The veteran wrote the RO in October 1974, describing various 
complaints and disabilities.  He reported that he had had jaw 
surgery during service and that he had seen an oral surgeon 
because of constant pain in his jaw since the in-service 
surgery.  He stated that he had complained of pain at that 
time and had been told that it was normal and would go away 
with time, but that it had not done so.  He indicated that 
the surgeon had told him that the frequent and intense pain 
that he had in his ears was caused by his jaw muscles 
becoming swollen due to the fact that his jaw was crooked, 
which, according to the veteran, was not present prior to the 
surgery.

On VA compensation examinations in May 1978, May 1979 and 
January 1981, no jaw complaints or pertinent abnormal 
clinical findings were listed.

In May 1990, the veteran wrote the RO requesting an 
examination regarding "a service-connected prognostic 
mandebal [sic] rating."  He again submitted a copy of the 
summary of the March 1974 VA hospitalization and stated that 
X-rays of his left mandible joint revealed extensive travel 
of the mandibular condyle, especially in the closed mouth 
view where the condyle was completely out of the glenoid.  
The veteran indicated that he had seen a number of physicians 
for the disorder and that the disorder did not exist prior to 
service.  He noted his belief that the problem was the result 
of the mandibular joint surgery in service in June 1971.

The report of a VA compensation examination in October 1990, 
conducted to evaluate other disabilities, notes the veteran's 
report of his jaw surgery in service, indicating that 
"subsequently he has had TMJ [temporomandibular joint] joint 
problems."  No pertinent clinical findings were recorded.

Records of a VA hospitalization in January 1991 state that 
the veteran's chief complaint was "symptomatic hardware and 
dental caries."  His pertinent medical history was briefly 
recorded as "[status post] Prognathic mandible reduction 20 
yrs ago now [with] 6 month painful lump at angle of 
mandible."  During the hospitalization the veteran underwent 
extraction of multiple teeth, removal of hardware (mandibular 
fixation wires), and denture insertion.

The record of an April 1991 VA outpatient visit, at which 
time he was evaluated for cervical spine complaints, notes 
the veteran's history of treatment 20 years previously for a 
jaw fracture secondary to "mortar."  No jaw complaints or 
pertinent abnormal clinical findings were reported.  During a 
neurology clinic visit in May 1991 the veteran indicated that 
since the surgery he had felt "sagginess" of the left side of 
his face, as well as changes in sensation inside his mouth 
and difficulties blinking his left eye.  The examiner noted 
that the veteran's reported symptoms were typical for Bell's 
palsy, but that the relation of the symptoms to the surgery 
was not definite.  However, it was also stated that there was 
not much evidence for Bell's palsy, inasmuch as the veteran's 
symptoms were mostly sensory.  The examiner added that the 
veteran's "sensation loss can be explained-if they really 
exist-by high cervical lesion damaging both C2 and 
[trigeminal nerve branches]."

VA outpatient treatment records, including dental treatment 
records, dated from November 1972 to August 1995, were 
received at various times during the course of the current 
appeal.  The records dated from November 1972 to February 
1974 primarily reflect restorative dental work.  Those 
records do not note any complaints or clinical findings 
related to the previous jaw surgery.  In July 1974, the 
veteran complained of pain in the left condyle area and 
occasionally on the right side. Clinical examination at that 
time revealed poor occlusion with "prematurities" on the 
right side.  A record dated in January 1975 contains a report 
of periodic pain and trismus since the mandibular surgery; 
the impression was temporomandibular myofascial dysfunction 
syndrome.  Records, dated between 1976 and 1977, reflect 
restorative and prosthodontic dental work.  A July 1978 
report notes a complaint of pain in his left jaw and TMJ; the 
examiner's plan was to adjust his occlusion and to have the 
veteran return if he had further problems.  The veteran had 
several visits for evaluation and treatment for a "TMJ 
problem" from June to August 1979.  One examiner noted a 
possible etiology as "? [root] canal and 'apico' needed on 
tooth #23."  Numerous records dated from 1976 to 1981 reflect 
only prophylactic, restorative, and prosthodontic dental 
work, with no complaints or findings relative to a jaw 
disorder.  An August 1981 report notes the veteran's 
complaint of intermittent left side pain that was sometimes 
brought on by flossing "area 11."  Clinical and X-ray 
examinations were reportedly negative, except for sensitive 
sublingual areas.  The examiner also indicated that "centric 
prematurities may be causing muscle trismus."  A report of a 
VA dental evaluation, dated in August 1990, notes the 
veteran's chief complaint of TMJ pain.  The examiner 
indicated that the soft tissues and X-rays were within normal 
limits.

An April 1992 VA optometry clinic record notes a reported 
history of a jaw operation 20 years previously due to trauma 
from the war and removal of the wires the previous year; also 
noted was the veteran's report that the "wires ripped muscle 
& damaged nerves on left side of jaw & face."

In May 1992, the veteran again saw a VA neurologist regarding 
his cervical spine complaints.  The neurologist's note 
relates in detail the examiner's discussion with the veteran.  
The veteran was reportedly adamant that he had lost muscles 
around his left jaw due to the operation and the wires, but 
the examiner stated that he was unable to verify this.  The 
examiner indicated that he had stressed to the veteran that 
his cervical spine changes could account for his 
symptomatology.  He further noted that the referring 
physician had stated that he had specifically not told the 
veteran that there was muscle wasting at the time of the 1991 
surgery.  Further, the referring physician reported that he 
had given the veteran a local anesthetic on the left side and 
the veteran stated at the time that his right jaw became 
numb.

A VA X-ray report for the cervical spine, dated in October 
1993, contains an impression of DJD (degenerative joint 
disease) C3 through C7 most marked at C4-5-6 with narrowed 
neural foramens bilaterally.  

The veteran testified at a personal hearing before a hearing 
officer in June 1992.  He described the TMJ symptoms that had 
begun, according to him, 2 years after the 1971 surgery.  He 
indicated that he had a report stating that "the nerves and 
muscles on the left side [of his jaw] weren't there anymore."  
The veteran reiterated his contention that the in-service 
surgery aggravated his jaw condition and that the wires that 
were left in his jaw tore the muscles and nerves, producing 
Bell's palsy. He also testified that VA dentists had told him 
that he ground his teeth at night. He stated that he began 
seeing a VA neurologist in May 1991 because of the Bell's 
palsy.

Received in November 1994 was an undated decision of a Social 
Security Administration (SSA) Administrative Law Judge 
finding that the veteran met the SSA disability requirements 
in March 1992 and stating that the medical evidence 
established that the veteran was impaired by severe chronic 
colitis, arthritis affecting multiple joints, post-traumatic 
stress disorder, and a personality disorder. In addition, the 
decision cited a medical report describing the veteran's 
various impairments, which included pain on palpation of the 
left jaw region and recurrent jaw dislocation with a loss of 
sensation in the region of the jaw.

A private neurologist's consultation report dated in June 
1995 notes the veteran's report of "a lot of pain on the left 
side of his face and finally removed the jaw wires in 1991 
and that caused him to have left jaw pain where he has some 
atrophy of the left side of his jaw."  Although that 
statement is not a model of clarity, the report of the 
examiner's evaluation indicates that the examination revealed 
some atrophy of the left side of the veteran's jaw; the left 
masseter muscle was reportedly much smaller than on the right 
side.  During a follow-up visit later in June 1995, the 
neurologist performed a cervical steroid injection.  On 
further follow-up in July 1995, the veteran reported that his 
neck and the left side of head had felt "excellent" for five 
days after the injection, but the pain then returned to its 
baseline level.  The examiner's assessment included cervical 
discogenic disease, cervical arthritis, and potential left 
sided occipital sympathetic mediated pain.  In September 
1995, during one of several subsequent visits, the 
neurologist indicated that the veteran was well known to the 
pain clinic, with a diagnosis of temporomandibular joint 
dysfunction, but did not attribute the veteran's left sided 
head and face pain to a jaw disorder.

The report of an evaluation by a private dentist in June 1995 
reflects the veteran's surgical history, his subsequent 
development of numbness over the left V3 (trigeminal nerve) 
distribution, and his more recent evaluation for cervical 
spine complaints.  The examiner noted the veteran's current 
complaints of pain and discomfort in the left neck along the 
sternocleidomastoid muscle area spreading up into the angle 
of the mandible and sharp pain in the left occipital area.  
On examination, there was no facial swelling or asymmetry. 
There were well healed left and right submandibular scars.  
Sensation in left V3 and C3 distribution was diminished.  The 
veteran was tender over the left sternocleidomastoid muscle 
under the left superior occipital line.  He had full range of 
mandibular motion.  Panorex X-rays revealed no pathology.  It 
was the examiner's impression that the veteran had a left C2- 
3 neuropathy.

In March 1996, the veteran was seen by a private neurologist 
regarding his cervical spine disorder, which the neurologist 
confirmed.  The examiner noted, "It is entirely possible that 
the severe pain that [the veteran] experienced in his face 
prior to 1991 overshadowed the cervical problem, which became 
more apparent once his facial pain improved.  The pain on the 
side of the head was likely related to occipital neuralgia, 
and this occurs commonly secondary to cervical problems of 
various kinds."

A VA dental compensation examination was conducted in July 
1997.  The examiner recounted the veteran's dental history.  
It was noted that his current complaint was that he could not 
eat properly because he didn't have the necessary prosthetic 
appliances; his main interest was to be granted service 
connection so he could get follow-up dental care.  On 
examination, the veteran had a completely edentulous maxilla 
and a partially edentulous mandible.  The examination was 
otherwise within normal limits; there was no clicking or 
crepitus in either TMJ; however, the veteran was very guarded 
in mandibular motion and would not open his mouth wide.  The 
examiner commented that, in following the veteran in the 
dental clinic over a number of years, most of the teeth that 
had been lost were lost either due to caries or periodontal 
disease and had no relationship to the orthognathic surgery.  
He further indicated that it was his opinion that he saw no 
connection between the mandibular wires that were removed and 
his current neurological complaints.  

In September 1997, the examiner submitted an addendum to the 
report.  He indicated that he had completely reviewed the 
veteran's claims folder.  He stated that the veteran's "pre-
existing prognathic mandible was improved by the surgery 
performed during his military service." (Emphasis in 
original.)  He further commented that the surgery performed 
by VA in 1991 was to merely remove wires that were placed 
during the initial surgery, and presence or absence of those 
wires cannot account for the subjective or objective symptoms 
that the veteran demonstrated.  There is no anatomic 
correlation between the surgeries and the present complaints.  
He stated that the veteran was well known to the Providence 
VA Dental Service and that none of the treatment he received 
since his discharge from military service was related to the 
Orthognathic Surgery.

In January 1998, through VA's Director of the Compensation 
and Pension Service, an opinion was requested from the Under 
Secretary for Health.  As pertinent to the current appeal, 
opinions were requested regarding the following questions: 1) 
whether the veteran's complaints of TMJ pain in June 1971 
represented an aggravation of the pre-existing prognathism, 
2) whether aggravation of the TMJ pain was an expected 
complication following maxillary [sic] osteotomies, 3) 
whether dental problems noted in service and thereafter were 
a consequence of prognathism, and 4) whether the severe 
facial and occipital pain could be a manifestation of the TMJ 
disorder.  The opinion offered by a VA dental specialist in 
February 1998 essentially stated, as is pertinent to the 
issue currently before the Board, only that the pre-existing 
prognathic mandible was developmental in nature and that it 
was not related to his degenerative cervical condition.

On review of the veteran's claims folder, the Board 
determined that the answers to certain questions necessary 
for a proper adjudication of the veteran's claim had not yet 
been obtained.  Accordingly, the Board requested an opinion 
from an independent medical expert (IME), pursuant to 38 
C.F.R. § 20.901(d).  The veteran's records were forwarded to 
an expert in oral and maxillofacial surgery at the Albert 
Einstein College of Medicine, who was asked to provide an 
opinion regarding the following questions:

1) Did the veteran's prognathic jaw clearly and 
unmistakably pre-exist his periods of service? Was 
it a developmental defect?

2) If the disorder did pre-exist service, is it at 
least as likely as not that there was an increase 
in disability of the underlying pathology during 
service?

3) If there was an increase in disability in 
service, was that increase in disability clearly 
and unmistakably due to the natural progress of the 
disorder, in light of the corrective surgery that 
was performed during service?

In August 1998, the IME provided the following opinion:

In response to your request for an 
independent medical opinion, I carefully 
reviewed all 3 volumes of the medical 
records submitted to me.

Before offering my opinion of the facts 
in evidence, it is germane to present my 
credentials.  I hold a dental degree from 
Harvard University and am licensed to 
practice.  I also hold a medical degree 
from Yeshiva University's Albert Einstein 
College of Medicine. I am a Diplomate of 
the American Board of Oral and 
Maxillofacial Surgery and the Chairman of 
the Department of Dentistry-Oral and 
Maxillofacial Surgery at Einstein and 
Montefiore Medical Center. My career has 
been focused on the education and 
training of dentists, physicians and 
surgeons including a continuous personal 
involvement in the private practice of 
Oral Surgery.  I have made many clinical 
and research contributions to the 
scientific literature and professional 
audiences.  I have also been called upon 
to testify as an expert witness in the 
number of legal cases.

Rather than repeating the history of this 
patient's complaints over these past 
almost 30 years, I will go directly to 
answering the questions posed for the 
review:

1. The prognathic jaw pre-existed his 
military service.  It was not only a 
facial deformity but also a functional 
disability, which caused an abnormal 
bite.  It is most often a developmental 
deformity with a strong genetic 
influence.  The surgery performed in 1971 
provided a distinct benefit and improved 
his bite as well as his facial 
appearance.  He healed well, without 
infection or abnormal bony union.  The 2 
intraosseous wires placed, as part of the 
original surgery showed no evidence of 
causing any problem.  They were removed, 
I believe, in the hope of easing his 
diffuse complaints and because they were 
no longer serving their purpose, since 
the bones had unified and remodeled.

2. Following surgery he was restrained in 
his jaw function while his teeth were 
wired together to enhance stability and 
healing.  Once the wires were released, 
he underwent a period of readjustment as 
he "relearned" to function into a new 
bite relationship.  Usually, this takes 
about 2-3 months post-surgery.  After 
that time, it became easier for him to 
manage a regular diet. Subsequent dental 
treatment was also made easier with the 
improved bite relationship.  His further 
dental treatments were required because 
of decay and periodontal infection 
unrelated to his jaw correction. 
Radiographs taken 1996 show an edentulous 
maxilla with a cast metal palatal denture 
and elegant restoration of his 9 
remaining lower teeth with well-adapted 
crowns and root canal fillings.  Jaw X-
rays show completely normal 
temporomandibular joints, without erosive 
or hypertrophic bony changes.  By 
history, his complaints of facial pain 
were probably myofascial and not true 
joint involvement.  In 1974, they were 
noted to have resolved spontaneously 
during a short hospitalization. His 
complaints of facial pains were never 
anatomically identified.

3. Other than the normal routine recovery 
from jaw surgery, there is no indication 
that any untoward effects were 
experienced by the patient while in 
service or afterward in association with 
his corrective operation.

The record shows that the veteran was furnished with a copy 
of the IME's opinion.  After some oral and written 
correspondence with the Board, he stated that he no longer 
wanted to be provided with the questions posed to the IME and 
requested that his appeal be considered by the Board without 
further delay.

As previously stated, in November 1998, the Board issued a 
decision that found that new and material evidence had not 
been submitted to reopen the veteran's claim.  The case was 
subsequently remanded by the Court, and in April 2000, the 
Board issued a decision that found that new and material 
evidence had been submitted to reopen the veteran's claim.  
The decision also concluded that the reopened claim was well 
grounded.  The Board then remanded the case for the RO to 
consider the veteran's claim "on the merits," based on all of 
the evidence of record.  An August 2000 supplemental 
statement of the case found that the veteran's prognathic jaw 
condition pre-existed service and that he underwent 
ameliorative surgery for the condition during service.  The 
RO also determined that the pre-existing jaw condition was 
not aggravated by service.

The veteran subsequently submitted considerable duplicate 
service medical records and duplicate VA medical records.  He 
also submitted a copy of a September 1999 letter from a 
private physician.  The letter was in response to an inquiry 
from the veteran and contained responses to three questions.  
The first two points involved essentially an interpretation 
of the meaning of certain phrases that had been used in 
earlier medical opinions.  The veteran also inquired "whether 
or not any muscle damage, nerve damage, myofascial pain 
syndrome was a result of surgery otherwise being left in my 
jaw for too long."  The physician responded, "I have no 
evidence that any of these factors has caused your current 
situation."

Received in June 2000 was a February 2000 letter from a 
private oral surgeon from whom the veteran had sought a 
medical opinion.  The letter contains a detailed exposition 
of the evidentiary record, essentially as set forth above.  
The examiner's letter concluded with the following statement:

The operation [the veteran] underwent [in 
service] would not cause the kind of 
difficulties which ensued post-
operatively. ...

I sympathize with [the veteran] for his 
suffering.  He has had numerous 
practitioners tell him that his problems 
would not have been caused by the surgery 
for the correction of his skeletal 
malformation, nor by retention of the 
wires, even for twenty years.

It does not seem to matter to [the 
veteran] who tells him, nor how many 
times he is told that wires left in his 
jaw over period of twenty years would not 
be of any consequence.  He holds to his 
original conviction that all of his jaw 
and face problems stem from the operation 
performed in 1971.  Therefore, I do not 
expect my opinion to carry any more 
weight than anyone else.  Nevertheless, I 
feel compelled to express my conclusion 
that his certitude that he had a facial 
problem evolving from twenty years of 
retention of wires in his jaw is not 
plausible.

In the health sciences there are 
questions which cannot be answered.  I am 
puzzled that [the veteran] has had the 
great difficulties from which he suffers 
for these many years.  I do note that he 
had what was diagnosed as a 
temporomandibular joint and myofascial 
pain problem (MPD) prior to the surgery 
which was done in 1971.  I would not have 
expected the surgery to have corrected 
the MPD, but only to have improved his 
aesthetics and have provided him with a 
more functional bite.  This, I believe, 
is the most you can reasonably expect 
from this kind of surgery.

I wish I could tell [the veteran] that 
his ongoing difficulties were service-
connected, but I see no substantial 
evidence to support this point of view.  
In my opinion, it is highly unlikely that 
the jaw symptoms of which [the veteran] 
complains are related to the surgery 
which was performed in 1971.


III.  Analysis

The Board initially notes that the April 1999 Joint Motion 
stated that the Board's November 1998 decision failed to 
address evidence favorable to the veteran's claim or to 
consider certain of his arguments.  Further, citing Stegall 
v. West, 11 Vet. App. 268 (1998), the Joint Motion noted that 
the Board's decision had failed to address Verdon v. Brown, 8 
Vet. App. 529 (1996) (regarding determinations concerning 
aggravation of a pre-existing disorder), as directed in the 
first Joint Motion, or specifically to consider whether the 
wires left in the veteran's mouth for over 20 years resulted 
in aggravation of one or more aspects of his disability.  The 
second Joint Motion directed the Board to (1) readjudicate 
the veteran's claim, specifically applying the analysis set 
forth in Verdon, (2) account for the evidence it finds 
persuasive or unpersuasive, (3) analyze the credibility and 
probative value of all material evidence and provide reasons 
for its rejection of any evidence, (4) address the 
applicability of the "benefit of the doubt" principle, 38 
U.S.C.A. § 5107(b), and (5) apply all presumptions afforded 
combat veterans pursuant to 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d).  The third Joint Motion, dated in June 
2001, merely stated that a remand was required to ensure 
compliance with the VCAA.  The applicability of the VCAA was 
discussed in part I, supra.  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability which is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  Each disabling condition shown by a veteran's 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency, as such, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c) (2001).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Also, a preexisting injury or disease will be presumed to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is clear and unmistakable evidence 
(obvious or manifest) that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  However, temporary flare-ups of a 
disorder do not constitute aggravation if there is no 
increase in the underlying disability.  Hunt v. Derwinski, 1 
Vet. App. 292, 296-7 (1991); Davis v. Principi, No. 01-7029 
(Fed. Cir. Jan. 11, 2001).

The veteran's pre-enlistment examination in August 1966 did 
not "note" any jaw disorder.  Accordingly, the veteran is 
entitled to a presumption that he was in sound condition as 
to a jaw disorder at the time he was examined and accepted 
for service, unless clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

In this case, there is substantial medical evidence, 
developed both during and after service, that clearly and 
unmistakably establishes that the jaw condition did in fact 
exist prior to service, that it was a developmental jaw 
disorder, and that the in-service surgery was ameliorative in 
nature: it was designed to improve the function and 
appearance of the developmental jaw condition and to improve 
symptoms due to that condition; there is no competent, i.e., 
medical, evidence to the contrary.  The service department 
Medical Board Report, the report of a July 1997 VA dental 
examiner, the January 1998 report of VA's Undersecretary for 
Health, and the August 1998 IME opinion, as well as the 
February 2000 letter from a private oral surgeon, all state 
that the prognathic jaw condition pre-existed service.  The 
Board finds, therefore, that there is clear and unmistakable 
evidence that the prognathic jaw condition pre-existed 
service.  The presumption of soundness at service entry is 
rebutted.  See 38 U.S.C.A. § 1111.

The remaining question is whether the evidence shows that 
there was a worsening of any aspect of pre-existing the jaw 
condition during service or as a result of the in-service 
surgery, and whether any other jaw condition was caused by 
the inservice jaw surgery.  In this regard, the April 1999 
Joint Motion indicated that the Board must consider the 
principles set forth by the Court in Verdon v. Brown.  The 
Joint Motion states, in pertinent part:

In Verdon v. Brown, 8 Vet. App. 529 
(1996), the Court addressed a case 
similar to that now on appeal.  There, a 
veteran entered service with bunions on 
his big toes.  Verdon, 8 Vet. App. at 
530.  While still in service, the veteran 
underwent surgery on the bunion on one of 
his toes.  Id. at 531.  Following 
service, the veteran sought entitlement 
to service connection for residuals of 
the in-service surgery, however, the 
Board denied the claim because the 
condition had existed prior to service, 
because the in-service surgery was 
considered remedial to correct the pre-
existing defect, and because the foot had 
improved by the time the veteran left 
service.  Id. at 532.

The Verdon Court noted that pursuant to 
38 C.F.R. § 3.306(b)(1), "[t]he usual 
effects of medical and surgical treatment 
in service, having the effect of 
ameliorating disease or other conditions 
incurred before enlistment...will not be 
considered service connected unless the 
disease or injury is otherwise aggravated 
by service."  Id. at 536.  In 
interpreting section 3.306(b)(1), the 
Court held that "where a preexisting 
disability has been medically or 
surgically treated during service and the 
usual effects of the treatment have 
ameliorated the disability so that it is 
no more disabling than it was at entry 
into service, the presumption of 
aggravation does not attach as to that 
disability," but that "when a disability 
has been made worse in one respect and 
improved in another respect by in-service 
medical or surgical treatment, the rating 
schedule should be used to determine if 
the overall degree of disability has 
increased during service."  Id. at 538 
(emphasis added).

Similarly, in the case now on appeal, the 
veteran seeks entitlement to service 
connection for residuals of in-service 
surgery on his jaw.  Based on the Verdon 
case, when deciding a case such as the 
one now on appeal, the Board must 
specifically consider whether in-service 
surgery caused aggravation of one or more 
aspects of a veteran's disability, even 
if other aspects are improved by the 
surgery.  In the Remand Order, the Court 
explicitly recognized the applicability 
of Verdon to this case, and ordered the 
Board to consider it when readjudicating 
the veteran's claim.  Despite the Remand 
Order, the Board did not address Verdon, 
or specifically consider whether the 
wires left in the veteran's mouth for 
over twenty years resulted in aggravation 
of one or more aspects of his disability.

The April 1999 Joint Motion essentially indicates that the 
Board should consider two questions: 1) Did any aspect of the 
veteran's jaw condition worsen during service? 2) Did the 
wires that were left in his mouth at the time of the in-
service surgery result in aggravation of the condition after 
service?

The veteran has clearly contended that he developed severe 
jaw pain and numbness due to the in-service surgery and that 
the wires that were left in place to facilitate healing of 
the mandibular osteotomies ripped muscles and damaged nerves 
in his jaw.  He has stated that he developed severe pain and 
numbness immediately following the surgery in service 
(although he testified at his hearing that the pain began two 
years after service).  However, the medical evidence does not 
support such a finding.  The service medical records reflect 
a "full convalescence" from the surgery and there is no 
medical evidence of any abnormal clinical findings or even 
complaints by the veteran until March 1974, more than 2 years 
after his separation from service.  There simply is no 
medical evidence that the surgery or the wires that were left 
in the mandible ripped any jaw muscles and damaged any 
nerves.  Moreover, the several medical opinions that have 
been obtained in this case leave no doubt that the pre-
existing condition did not worsen during service, but, 
rather, improved.

The regulations provide for a presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  In this 
case, there is no competent evidence that any aspect of the 
pre-existing jaw condition increased in severity during 
service.  Therefore, no presumption applies. Moreover, there 
is clear medical evidence that the condition improved 
following the ameliorative surgery in service.  See 38 C.F.R. 
§ 3.306(b)(1).  There simply is no competent medical evidence 
that the underlying condition was aggravated by service.

A.  Applicability of Verdon v. Brown

The April 1999 Joint Motion requires, however, that the Board 
address the applicability of the Court's holding in Verdon.  
In Verdon, the Court held that when a disability has been 
made worse in one respect and improved in another respect by 
in-service medical or surgical treatment, the rating schedule 
should be used to determine if the overall degree of 
disability has increased during service.  As discussed above, 
there is no competent evidence that any aspect of the 
veteran's jaw condition worsened during service.

The veteran mainly contends, however, that all of the facial 
symptoms that he has had subsequent to service are due to the 
in-service surgery.  To the extent that the Joint Motion 
indicates that the Board should discuss the applicability of 
Verdon to these contentions, such a discussion is inapt.  The 
Verdon case specifically involved the question of whether a 
pre-existing condition increased in severity during service.  
The Court's analysis in Verdon was based on the law and 
regulation that specifically state that a pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during such service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  To the extent that the veteran contends that his 
symptoms and other problems arose after service as a result 
of the in-service surgery, Verdon does not apply.  Therefore, 
the Board finds that an analysis as set forth in Verdon is 
not appropriate in this case.  Moreover, assuming for the 
moment that the law provides that the post-service disability 
could have been aggravated by the surgery in service, the 
facts would still not support such a finding.  There is 
absolutely no medical evidence that there was a post-service 
increase in severity as a result of any incident in service.  
The wires left in the jaw during the course of surgery were 
of absolutely no consequence, as reported, among others, by 
the veteran's own oral surgeon.  The veteran has offered no 
medical opinion that the symptoms he experienced after 
service were in any way related to the surgery performed in 
service.  While he obviously believes otherwise, the weight 
of the evidence must drive the Board's decision in this case.  
The medical evidence is simply more substantial and probative 
than the veteran's lay opinion.

The law and regulation providing for service connection on 
the basis of aggravation of a pre-existing condition require 
that the increase in disability must occur during service.  
There is no competent evidence that tends to show that the 
veteran's pre-existing jaw condition worsened during service, 
or for that matter, even after service.  Accordingly, service 
connection on the basis of aggravation is not warranted.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

B.  38 U.S.C.A. § 1154(b) analysis

The April 1999 Joint Motion also states that the Board must 
apply all presumptions afforded combat veterans pursuant to 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (the 
regulation tracks the language in the statute.)  

The veteran's discharge from his first period of service 
indicates that he served in Vietnam, that his military 
occupation specialty was infantryman, and that he received 
the Combat Action Ribbon.  His participation in combat is 
conceded.

The Board initially notes that in a VA outpatient treatment 
report, dated in April 1991, the veteran contended that he 
sustained a jaw fracture as the result of an injury involving 
a mortar.  There is also evidence that he attributed his jaw 
symptoms to being hit with a rifle butt by the enemy during 
combat.  See VA Form 10-10, received in October 1972; VA Form 
10-7131, received in December 1972.  However, neither of 
these assertions are repeated elsewhere in the claims files.  
In the overwhelming majority of the veteran's statements, he 
has implicitly or explicitly argued that his jaw symptoms are 
the result of his inservice surgery.  See e.g., veteran's 
letter received in June 1990, September 1998, August and 
September of 2000; February 2000 report of Morton Olin, 
D.M.D.; February 1991 (VA Form 119), VA Forms 21-4138, dated 
in May 1991 and December 1994.  

When a veteran alleges that a claimed injury or disease was 
incurred or aggravated during combat in service, 38 U.S.C.A. 
§ 1154(b) provides for a lightened evidentiary burden for the 
veteran.  That section states:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.

In Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that § 1154(b) sets forth a three-step, sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  As the 
first step, it must be determined whether the veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  As the 
second step, it must be determined whether the proffered 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."  If these two inquiries are 
met, VA "shall accept" the veteran's evidence as "sufficient 
proof of service-connection," even if no official record of 
such incurrence exists.  Thus, if a veteran satisfies both of 
these inquiries mandated by the statute, a factual 
presumption arises that the alleged injury or disease is 
service-connected.  As the third step in the analysis, it 
must be determined whether the presumption of service 
connection is rebutted by "clear and convincing evidence to 
the contrary."

The weighing of contrary evidence cannot be considered under 
§ 1154(b) as part of the first two steps, but only as part of 
rebuttal of service incurrence under the clear-and-convincing 
evidence standard.  Wade v. West, 11 Vet. App. 302, 305 
(1998) (citing Libertine v. Brown, 9 Vet. App. 521, 524 
(1996)).  With regard to the third step of the Collette 
analysis, a combat veteran who has successfully established 
the in-service occurrence or aggravation of an injury must 
still submit sufficient evidence of a causal nexus between 
that in-service event and his or her current disability.  Id.

In this case, to the extent that the veteran may be intending 
to assert that he has a jaw condition that was incurred or 
aggravated as a result of combat, the Board finds that there 
is clear and convincing evidence to the contrary.  The 
service medical records indicate that any facial injury the 
veteran sustained due to a mortar blast amounted to no more 
than a laceration.  The record is replete with medical 
records and reports detailing and referring to the jaw 
surgery that the veteran underwent in 1971.  The claims files 
also contain several medical opinions which clearly state 
that there is no relationship between the veteran's current 
jaw symptoms, or any of his symptoms since service, and the 
orthognathic jaw surgery during service.  The claims files do 
not contain any medical opinions to the contrary.  In 
summary, even with consideration of the doctrine of 
reasonable doubt, see 38 U.S.C.A. § 5107(b), there is clear 
and convincing evidence against the claim that the veteran's 
pre-existing jaw condition was aggravated, or that he 
incurred a jaw condition (other than his pre-existing jaw 
condition), as a result of participation in combat.  See 
38 U.S.C.A. § 1154(b); Caluza v. Brown, 7 Vet. App. 498, 507 
(1995); Wade v. West, 11 Vet. App. 302, 305 (1998) see also, 
Kessel v. West, 13 Vet. App. 9, 16 (2000), withdrawn sub. nom 
Kessel v. Gober, 14 Vet. App. 185 (2000) (decision withdrawn 
due to appellant's death).  Accordingly, service connection 
is not warranted.  


IV.  Conclusion

The Board has considered the veteran's written and oral 
testimony, as well as lay statements and all of the medical 
evidence.  Although the Board must consider and discuss all 
evidence that favors the veteran's claim and provide adequate 
reasons and bases for rejecting any evidence that it finds 
unpersuasive, in this case there is no competent, credible 
evidence whatsoever that favors his claim.  In this regard, 
the Board points out that the veteran and his wife are not 
shown to have any medical or dental expertise, and they are 
not competent to present medical evidence concerning a 
diagnosis or a nexus between a current disorder and service.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
evidence in support of the veteran's claim is in the form of 
either lay statements, or statements by examiners that are 
clearly based solely on the veteran's own report of events 
that are unsubstantiated in the record.  See e.g., LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Therefore, there is no 
competent, favorable evidence for the Board to reject.  

Considering the veteran's testimony and his varying 
statements in this case, as well as the considerable negative 
medical evidence concerning impairment due to the jaw 
condition prior to 1974 and the lack of competent medical 
evidence supportive of the veteran's claim, as well as the 
overwhelming medical evidence against his claim, the Board 
finds that the weight of the evidence is against a finding 
that the pre-existing jaw condition increased in severity 
during service.  The Board also finds that the preponderance 
of the evidence is against a finding that any current jaw 
condition resulted from the surgery during service, or any 
other inservice event.  Accordingly, the provisions of 38 
U.S.C.A. § 5107(b) are not applicable.

Therefore, the Board concludes that the criteria for 
establishing service connection for a jaw condition are not 
met and that the veteran's claim must be denied.  38 U.S.C.A. 
§§ 1110, 1111; 38 C.F.R. §§ 3.303, 3.304, 3.306.


ORDER

Service connection for a jaw condition is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

